Citation Nr: 0939556	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  09-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from June 1944 to March 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2008; dementia with aphasia 
and apraxia was certified as the cause of death.  

2.  At the time of the Veteran's death, service connection 
was in effect for an appendectomy scar, which was rated as 
noncompensable since March 15, 1947.  

3.  The evidence indicates that the cause of the Veteran's 
death is not related to his service-connected appendectomy 
scar.  

4.  The competent medical evidence indicates that the 
dementia that cause the Veteran's death is not related to his 
service or his service-connected appendectomy scar.  

5.  A thorough review of the evidence shows that there were 
two pending claims at the time of the Veteran's death: 
entitlement to service connection for bilateral hearing loss 
and entitlement to service connection for residuals of head 
trauma.  

6.  The competent medical evidence shows that the Veteran was 
not entitled to service connection for bilateral hearing loss 
at the time of his death in July 2008.  

7.  The competent medical evidence shows that the Veteran was 
not entitled to service connection for residuals of head 
trauma at the time of his death in July 2008.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not due to a 
disability incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131  (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009). 

2.  Entitlement to accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000(a) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159. Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the appellant and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The RO sent notice in September 2008 which advised the 
appellant of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
notice also included an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  The notice did not 
include a statement that the Veteran was service-connected 
for an appendectomy scar at the time of his death.  However, 
the appellant does not contend that the Veteran's 
appendectomy scar contributed to his death.  As a result, any 
lack of notice as to this Hupp element is harmless error.  
With regard to Hupp element (3), the September 2008 letter 
informed the appellant that she should "provide medical 
evidence that will show a reasonable probability that the 
condition that contributed to the Veteran's death was caused 
by injury or disease that began in service" to support her 
claim.  Accordingly, the Board finds that adequate Hupp 
notice has been provided.  

The September 2008 correspondence informed the appellant of 
how to substantiate her accrued benefits claim.  In any 
event, with regard to that claim, the law as mandated by 
statute, and not the evidence, is dispositive of this appeal.  
Mason v. Principi, 16 Vet. App. 129 (2002); See also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Therefore, the decision with respect 
to this issue rests on the interpretation of the law, and the 
VCAA is inapplicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

In the instant appeal, the appellant was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  For reasons explained more 
fully below, the Board is denying the claim of entitlement to 
service connection for the cause of the Veteran's death.  As 
such, neither a disability rating nor an effective date will 
be assigned, making evidence pertaining to either of these 
elements irrelevant.  A failure to provide notice of these 
elements was, at most, harmless error.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the RO has satisfied VA's duty to 
assist.  The Veteran's service treatment records, private 
medical records and death certificate are of record.  The 
appellant has not made the RO or the Board aware of any other 
evidence relevant to her appeal, and no further development 
is required to comply with the duty to assist the appellant 
in developing the facts pertinent to her claim.  

The Board has considered the possibility of obtaining a 
medical opinion that specifically addresses the issue of 
whether the cause of the Veteran's death was related to his 
military service.  See 38 U.S.C.A. § 5103A(d).  However, in 
the circumstances of this case, there is no duty on the part 
of VA to obtain an opinion because, as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the appellant has been 
advised of the need to submit competent medical evidence 
suggestive of a link between active service and the Veteran's 
death.  The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the Veteran's 
death is related to his military service.  38 U.S.C.A. 
§ 5103A(d); Charles v. Principi, 16 Vet. App. 370 (2002).    

Accordingly, the Board will proceed with appellate review.  

I.  Service connection

Legal Criteria

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d). 

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. § 
3.312(b). 
 
In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the Veteran materially less 
capable of resisting the effects of the fatal disease or that 
a service-connected disability had a material influence in 
accelerating death, thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 
 
It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3). 
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992)

Analysis

The appellant believes that the Veteran's death was the 
result of disabilities he incurred while on active duty.  The 
Veteran's death certificate reveals that he died on July [redacted], 
2008 at the age of 83.  Dementia with aphasia and apraxia was 
certified as the cause of death.  An autopsy was not 
performed.  The appellant does not allege, and the record 
does not show, that the Veteran had dementia during service 
or as the result of service.  See 38 C.F.R. § 3.303.  

Service treatment records show that the Veteran underwent an 
appendectomy in June 1946; he is service-connected for the 
appendectomy scar.  There is no evidence showing complaints 
of or treatment for any other injury or medical problem 
during service.  No conditions were noted in the report of a 
February 1947 separation examination; the Veteran met the 
physical and mental standards for discharge.  There is no 
evidence of post-service treatment for the appendectomy scar, 
and the evidence of record does not link the scar to the 
Veteran's death.    

In a September 2009 submission, the appellant's 
representative stated that the Veteran's hypertension and 
poor circulation had their onset in service and ultimately 
resulted in the Veteran's death.  After careful review of the 
record, the Board concludes that this contention is not 
supported by the record.  Private treatment records submitted 
by the appellant show the Veteran's decline due to 
Alzheimer's disease.  The records also show a history of 
hypertension and peripheral vascular disease, but there is no 
probative medical evidence linking these conditions to 
service or to the Veteran's death.  In a July 2005 letter by 
Dr. Lumberg, he states that the Veteran's lower extremity 
peripheral occlusive disease was related to service.  
However, Dr. Lumberg did not review the Veteran's case file, 
including service treatment records, and did not explain the 
rationale behind this opinion.  Accordingly, the Board 
affords it little weight.  The Board notes that the RO denied 
service connection for hypertension and peripheral vascular 
disease in a June 2008 rating decision that was not appealed.     

The Board has considered the appellant's statements 
concerning the cause of the Veteran's death.  Without medical 
training, laypersons, such as the appellant, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  There are circumstances where lay evidence may be 
competent and sufficient to establish a diagnosis or medical 
etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  Here, however, clinical 
testing and expertise are required to determine the Veteran's 
cause of death.  The appellant's statements offered in 
support of her claim are not competent medical evidence and 
do not serve to establish a medical nexus.

The preponderance of the evidence indicates that the 
Veteran's death in 2008 was not related to his active duty.  
Service connection for the cause of death is not in order.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Accrued benefits

Legal Criteria

Accrued benefits are defined as "periodic monetary benefits. 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 
78368 (effective Jan. 29, 2007)).  Moreover, an 
"[a]pplication for accrued benefits must be filed within 1 
year after the date of death."  38 C.F.R. § 3.1000(c).

In order "for a surviving spouse to be entitled to accrued 
benefits, the Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] consequence of 
the derivative nature of the surviving spouse's entitlement 
to a Veteran's accrued benefits claim is that, without the 
Veteran having a claim pending at the time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

Unlike a claim for service connection for the cause of the 
Veteran's death, the adjudication of the claim for accrued 
benefits must be made based upon the evidence on file at the 
time of his death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Analysis

The appellant, as the surviving spouse of the Veteran, has 
standing to pursue the claim for accrued benefits.  She filed 
the claim within one year of the Veteran's death.  The 
Veteran had claims pending at the time of his death.  
Specifically, he claimed entitlement to service connection 
for bilateral hearing loss and for residuals of head trauma.  
The RO had not issued rating decisions as to these issues.  

The Board notes, however, that the appellant's claim for 
accrued benefits based on service connection for bilateral 
hearing loss and residuals of a head injury must be denied 
because the Veteran would not have prevailed on the claim if 
he had not died.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

There are no diagnoses of bilateral hearing loss or head 
injury residuals of record.  The medical evidence does not 
show treatment for these conditions.  Further, neither of 
these conditions are shown in the Veteran's service treatment 
records. 

As there are no diagnoses of the claimed conditions, the 
claim of entitlement to accrued benefits must be denied.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death.  

Entitlement to accrued benefits is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


